The opinion of the Court was delivered by
Bermudez, C. J.
Hunter, the third opponent, claims to be paid exactly one thousand dollars out of the proceeds of the sale herein, which realized $12,500.
*1139We have no jurisdiction over his case.
This is not a suit iu which a fund is proposed to be distributed. It is one in which a matter in dispute, a sum of money, is exactly one thousand dollars.
The proceeds of the sale do not, under and by reason of the opposition, constitute a fund to be distributed by this Court.
The. opponent claims no more than one thousand dollars. He did not arrest and could not have prevented the plaintiff in the exercise of his rights over the surplus of that sum, as the proceeds of the sale, and over which there was no contest, below.
Under the pleadings, the question is simply: Whether the third opponent is or not entitled to be paid one thousand dollars or less.
If this Court could, by its judgment, order the distribution of a sum exceeding one thousand dollars, it could entertain jurisdiction, but under no conceivable contingency, can it order anything more than the payment to the third opponent of exactly one thousand dollars.
The proposition cannot be countenanced, that this Court is vested with jurisdiction over any claim for less than one thousand dollars, when sought to be paid out of the proceeds of a sale exceeding one thousand dollars, when the surplus is not a matter of contest.
The clear object of the Constitution was to clothe this Court with appellate jurisdiction in civil matters, only in such cases in which it could render a judgment directing or denying the payment or distribution of a sum of more than one thousand dollars, or when the matter in dispute exceeds that sum.
The phrase: “ The Supreme Court shall have appellate jurisdiction when the fund to be distributed, whatever may be the amount therein claimed, shall exceed one thousand dollars, exclusive of interest,” Const. Art. 81, cannot be construed so as to apply to a case like the present one, in which the Court cannot direct the distribution of a fund exceeding one thousand dollars.
The circumstances of this case are to be measured, in order to test the question of jurisdiction, by the first part of the Article under consideration, which provides that the appellate jurisdiction of this Court, in civil matters, shall extend to all cases where the matter in dispute shall exceed one thousand dollars. Art. 81, Const.
The claim of the opponent not being for more than one thousand dollars, and there being no fund to be distributed by the Court exceeding one thousand dollars, this Court has no jurisdiction over the case.
It is ordered and decreed, that the appeal herein be dismissed, with costs.